10/28/2020


       IN THE SUPREME COURT OF THE STATE OF MONTANA

                       Nos. DA 20-0405, DA 20-0406

IN THE MATTERS OF

A.J. and J.J.,

       Youths in Need of Care


                                  ORDER


       Upon consideration of Appellant Mother, H.C.J.’s, motion to

consolidate, and good cause appearing therefore, Appellant’s motion is

GRANTED and Cause Nos. 20-0405 and 20-0406 are hereby consolidated

under Cause No. DA 20-0405 and henceforth captioned In the Matters of

A.J. and J.J., Youths in Need of Care.




                                                                   Electronically signed by:
                                                                         Mike McGrath
                                                                      ORDER
                                                            Chief Justice, Montana Supreme Court
                                                                       October 28 2020